Citation Nr: 1710933	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-42 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease.  

2.  Entitlement to service connection for a recurrent right knee disorder to include injury residuals. 

3. Entitlement to service connection for a dental disorder.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis for the period prior to February 10, 2015.  

5.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis for the period on and after February 10, 2015.  
6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1998 to October 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which, in pertinent part, established service connection for post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis; assigned a 10 percent evaluation for that disability; effectuated the award as of February 15, 2009; and denied service connection for a right knee disorder.  In June 2010, the RO denied, in pertinent part, service connection for both cervical spine degenerative joint disease and a dental disorder.  In December 2015, the RO denied a TDIU.  In January 2016, the RO increased the evaluation for the Veteran's post-operative left shoulder disorder from 10 to 20 percent disabling and effectuated the award as of February 10, 2015.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Cervical Spine Disorder

The Veteran asserts that service connection for a cervical spine disorder is warranted as he incurred the claimed disability in the same in-service incident which precipitated his service-connected post-operative left shoulder disability.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2016).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis; major depression; left third finger distal phalangeal fracture residuals, and post-operative left shoulder arthroscopic scar residuals.  

The Veteran's service clinical documentation dated in December 1999 states that the Veteran complained of "shooting pain" which radiated into the left side of the neck.  An assessment of left trapezius myofascial pain syndrome was advanced.  The treating medical personnel clarified that "cervical spondylosis also a consideration."  

The report of a May 2010 VA spine examination states that the Veteran was diagnosed with cervical spine degenerative disc disease, degenerative joint disease, and bilateral cervical radiculopathy.   The examiner concluded that the "neck condition is less likely as not (less than 50/50 probability) caused by or a result of service-connected superior labral anterior posterior tear with degenerative joint disease and rotator cuff tendonitis, left shoulder.:  The VA physician opined that the "rationale for this opinion is that the Veteran injured his neck at with (sic) the same event that caused his left shoulder injury since this neck injury, the Veteran has had persistent and recurrent neck symptoms and associated left arm symptoms from the time of their initial development while the Veteran was in the military until the present time with the current neck symptoms and associated left arm symptoms occurring a similar location and of a similar nature as the neck and left arm condition that developed while the Veteran was in the military with similar current precipitating exacerbating and relieving factors as the neck and left arm condition the Veteran developed while in the military."  Given such an internally inconsistent opinion, the Board is unable to ascertain whether the examiner concluded that the Veteran's multiple cervical spine disorders originated during active service or not.  

An October 2015 VA treatment record states that the Veteran was diagnosed with cervical degenerative disc disease.  

The report of a February 2016 VA spine examination states that the Veteran was diagnosed with cervical spine degenerative arthritis and arthropathy and cervical region radiculopathy.  The examining VA physician's assistant stated that the Veteran did not have cervical spine degenerative disc disease (intervertebral disc syndrome).  Given the multiple VA diagnoses of cervical degenerative disc disease of record, the Board finds that the February 2016 VA examination is of essentially no probative value.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA spine evaluation is necessary in order to resolve the issues raised by the instant appeal.  
Clinical documentation dated after February 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Right Knee Disorder

The Veteran asserts that service connection for a recurrent right knee disorder is warranted as the claimed disability was incurred during active service.  

The Veteran was afforded a March 2009 VA knee examination.  The examination report states that the claims record "was not available for review" and "[t]he request for examination indicated that Veteran was treated for these conditions while in the service, however, I do not have the information as to exact nature of the complaint or treatment Veteran had received."  No right knee diagnosis was advanced.  Given that the claims record including the service treatment records were not provided to the VA examiner, the Board finds that the examination report to be of no probative value.  Therefore, the Veteran should be afforded further VA knee evaluation.  

Dental Disorder

The Veteran contends that service connection for a recurrent dental disorder is warranted as the claimed disability was incurred secondary to his significant left shoulder pain and associated grinding of the teeth.  

The Veteran has not been afforded a VA dental examination to determine the nature and etiology of the Veteran's recurrent dental disorders including their relationship, if any, to active service and/or a service-connected disability.  

Post-operative Left Shoulder Disability

In reviewing the record, it is unclear whether the Veteran is right-handed or ambidextrous.  Only one hand shall be considered dominant.  The injured hand or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2017).  The determination as to the major hand is controlling in the proper application of the diagnostic criteria pertaining to the shoulder.  

The service treatment records reflect that the Veteran was right-handed.  The report of a December 2015 VA shoulder examination states that the Veteran was ambidextrous.  The report of the February 2016 VA spine examination indicates that the Veteran was right-handed.  As the Board is unable to ascertain whether the Veteran is ambidextrous, further VA shoulder evaluation is required.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent cervical spine disorder; claimed recurrent right knee and dental disorders; and service-connected post-operative left shoulder disability since February 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  
2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2016.  

3.  Schedule the Veteran for a VA spine examination in order to assist in determining the nature and etiology of his cervical spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified cervical spine disorder had its onset during active service; is etiologically related to the Veteran's documented in-service neck pain; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his post-operative left shoulder disorder and other service-connected disabilities.  

Service connection is currently in effect for post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis; major depression; left third finger distal phalangeal fracture residuals, and post-operative left shoulder arthroscopic scar residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA knee examination in order to assist in determining the nature and etiology of his claimed recurrent right knee disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent right knee disorder is identified, then a written statement to that effect should be prepared and incorporated into the record.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right knee disorder had its onset during active service; is etiologically related to the Veteran's documented in-service right knee complaints; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his post-operative left shoulder disorder and other service-connected disabilities.  

Service connection is currently in effect for post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis; major depression; left third finger distal phalangeal fracture residuals, and post-operative left shoulder arthroscopic scar residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA dental examination in order to assist in determining the nature and etiology of his claimed recurrent dental disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent dental disorder is identified, then a written statement to that effect should be prepared and incorporated into the record.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent dental disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his post-operative left shoulder disorder and other service-connected disabilities.  

Service connection is currently in effect for post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis; major depression; left third finger distal phalangeal fracture residuals, and post-operative left shoulder arthroscopic scar residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA shoulder examination in order to determine the current nature and severity of his service-connected post-operative left shoulder superior labral anterior-posterior tear residuals with degenerative joint disease and rotator cuff tendonitis. Whether the Veteran is right-handed or ambidextrous should be specifically noted.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should address the functional and vocational impairment associated with the Veteran's service-connected post-operative left shoulder disability.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

